Citation Nr: 0113699	
Decision Date: 05/16/01    Archive Date: 05/23/01

DOCKET NO.  99-06 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel



INTRODUCTION

The veteran served on active duty from February 1972 to 
February 1975.

This appeal arose from an August 1998 rating decision of the 
Houston, Texas, Department of Veterans Affairs (VA), Regional 
Office (RO), which found that the veteran's claim for service 
connection for PTSD was not well grounded.  In August 2000, 
this case was remanded so that a hearing before a traveling 
Member of the Board of Veterans Appeals (Board) could be 
scheduled.  This hearing was scheduled for March 2001; the 
veteran failed to report.


FINDING OF FACT

The veteran has not been shown to suffer from PTSD which had 
its origins in service.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.304(f) (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This newly enacted legislation provides, among other 
things, for VA assistance to claimants under certain 
circumstances.  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified as amended at 38 U.S.C. § 5103A).  Where laws or 
regulations change after a claim has been filed or reopened 
and before the administrative or judicial process has been 
concluded, the version most favorable to the appellant will 
apply unless Congress provided otherwise or has permitted the 
Secretary of Veterans Affairs to do otherwise and the 
Secretary has done so.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

After reviewing the claims file, the Board finds that there 
has been substantial compliance with the notice/assistance 
provisions of the new legislation.  The record includes a VA 
examination report, which the Board finds to be adequate for 
rating purposes, as well as Social Security Administration, 
VA and prison health records.  No additional pertinent 
evidence has been identified by the veteran, and the Board 
therefore finds that the record as it stands is complete and 
adequate for appellate review.  Further, the veteran and his 
representative have been adequately notified of the 
applicable laws and regulations which set forth the criteria 
for entitlement to service connection for PTSD.  The Board 
concludes that the discussions in the rating decision, 
statement of the case, supplemental statement of the case and 
letters have informed the veteran and his representative of 
the information and evidence necessary to warrant entitlement 
to the benefit sought, and there has therefore been 
compliance with VA's notification requirement.  The Board 
therefore finds that the record as it stands is adequate to 
allow for equitable review of the veteran's claim and that no 
further action is necessary to meet the requirements of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Under the circumstances of this case, 
a remand would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of he result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit to flowing to the veteran are to be avoided).  
Moreover, given the completeness of the present record which 
shows substantial compliance with the notice/assistance 
provisions of the new legislation, the Board finds no 
prejudice to the veteran by proceeding with appellate review 
despite the fact that implementing regulations have not yet 
been implemented.

Under the applicable criteria, service connection may be 
granted for a disability the result of disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 1991).

According to the applicable regulation, service connection 
for PTSD requires medical evidence diagnosing the condition 
in accordance with 38 C.F.R. § 4.125(a); a link, established 
by medical evidence, between current symptoms and an in-
service stressor; and credible supporting evidence that the 
claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  If the 
evidence establishes that the veteran was a prisoner-of-war 
under the provisions of 38 C.F.R. § 3.1(y) and the claimed 
stressor is related to that prisoner-of-war experience, in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f) (2000).

The veteran's DD-214 form indicated that he had not been 
involved in any campaigns or combat and had received no 
injuries.  His personnel records showed that his overseas 
service was performed in Germany; his primary military 
occupational specialty was armor crewman.  He received the 
National Defense Service Medal.  There was no evidence that 
he had received any combat badges.

The veteran's service medical records did not contain any 
complaints of or treatment for a psychiatric disorder.  His 
entrance examination, conducted in January 1972, and the 
separation examination, conducted in November 1974, both 
showed that he was psychiatrically within normal limits.

The veteran sought outpatient treatment from VA between 
February 1976 and June 1978.  On October 28, 1977, he 
presented with complaints of memory lapses; he reported that 
his recent and remote memory would "blank out" from time to 
time.  He indicated that he was facing indictment for 
sexually assaulting a young woman, an event he claimed to 
have no memory of.  He also indicated that he often lost his 
temper and would hit his wife; in fact, he talked quite 
calmly about almost killing his wife.  He stated that his 
problems had begun in 1974, when the Army tried to court 
martial him for dealing drugs.  He contradicted himself 
constantly, and indicated that he had a brother with an 
explosive temper.  The mental status examination noted that 
his answers were vague.  He displayed good eye contact and a 
neutral affect.  He claimed to have had crying spells when he 
thought about what the Army had done to him.  His memory 
appeared to be intact.  He was clear and rational but there 
was some evasiveness when he was questioned to clarify a 
point.  He reported one auditory hallucination and indicated 
that he was being followed and plotted against.  He denied 
ideas of reference and there was no indication of looseness 
of associations or circumstantial or tangential thinking.  
The assessment was passive-aggressive personality disorder 
and possible explosive personality.  These diagnoses were 
confirmed in June 1978.

The veteran was incarcerated between December 1989 and August 
1991.  During this period, he reported hearing an audiotape 
of a woman, possibly his wife, being raped, that he said was 
being played through the ventilation system.  Despite 
rational feedback, he persisted throughout his stay in 
insisting in the reality of this audiotape.  He also believed 
that other inmates were plotting against him and using the 
tape to harass him.  It was noted that he had been arrested 
for the first time at age 21 for attempted aggravated sexual 
abuse (he received a three year suspended sentence with 
probation); he was also fined for driving while intoxicated 
and public intoxication.  Paranoid schizophrenia was 
diagnosed.

On June 7, 1993, the veteran reported to VA on an outpatient 
basis, complaining of trouble sleeping, of hearing voices 
screaming at him when he tried to fall asleep and of 
increased irritability.  He stated that people he could not 
identify were after him and wanted him dead.  He thought they 
might be after him because he knew too much about guns being 
smuggled into Nicaragua.  The mental status examination noted 
that he was alert and had clear speech.  He was delusional 
and paranoid.  He refused admission at that time.  The 
diagnoses were rule out paranoid schizophrenia and 
depression.

The veteran was hospitalized at a VA facility between June 12 
and 16, 1993.  He indicated that he had first been diagnosed 
with paranoid schizophrenia in 1989; he also had depression.  
This was his first VA admission.  He reported increased 
difficulties with sleep, and reported hearing voices 
screaming at him.  He also reported trouble with irritability 
and anger that he could not control.  His symptoms had become 
worse in the past year and a half, ever since his wife had 
left him.  He commented that the "brass" in the Army had 
constantly been after him for allegedly dealing drugs and 
that people he did not know were after him now.  The mental 
status examination at admission noted that he was cooperative 
and he displayed good eye contact.  There was no increased or 
decreased psychomotor activity.  His speech was spontaneous 
and appropriate.  The veteran's mood was described as 
dysthymic and his affect was appropriate.  He appeared to be 
clear, oriented and alert.  His thoughts were clear, logical 
and goal-directed, and there was no evidence of flights of 
ideas or looseness of associations.  He denied auditory and 
visual hallucinations and delusions.  Following treatment and 
medication, his anxiety and anger decreased during this 
admission.  By discharge, he was in no acute distress, his 
speech was normal and his mood was euthymic.  His affect was 
appropriate with a clear sensorium.  His thoughts were clear 
and logical and there were no flights of ideas or looseness 
of associations; there were also no hallucinations present.  
The diagnoses were chronic paranoid schizophrenia and 
polydrug abuse.

Private treatment records developed between March 1996 and 
October 1997 included an evaluation of the veteran performed 
on January 7, 1997.  He was alert and displayed a constricted 
affect.  He was cooperative and moderately depressed.  His 
memory was within normal limits, his speech was slowed and he 
was well oriented.  His thinking was logical, positive and 
goal-directed.  There were some paranoid delusions.  He 
stated that he was having nightmares of physical abuse, and 
indicated that he was hypervigilant, avoided people, had 
problems with anger and was irritable most of the time.  He 
would start fights and was delusional and paranoid.  The 
diagnoses were schizophrenia and PTSD.  In October 1997, PTSD 
was again diagnosed.

In February 1998, the veteran submitted a statement 
concerning his alleged stressors.  He indicated that he had 
arrived in Germany in either October or November 1972 and 
acted as a border guard between East and West Germany.  He 
said that they had to move around every 45 days and would 
sometimes have to sleep in the woods.  He expressed his 
belief that he had been drugged in service and that he had 
begun to behave bizarrely after that.  He was threatened with 
being placed in a mental institution if he did not behave 
properly.  He stated that there had been a riot in Bamberg, 
Germany between the Blacks and the Latinos and that he was 
stabbed in the side near his kidney (the service medical 
records indicated that he was treated for a laceration of the 
left leg after carrying a knife in his pocket).  He recounted 
being jumped by three undercover military police (he claimed 
he had been set up by a girlfriend) and being set up for 
dealing drugs.  It was after this that he had a mental 
breakdown.  Finally, he noted that he had been involved in 
near-fatal accident when a commanding officer let an 
untrained soldier drive an anti-personnel tank.  

The veteran's Social Security Administration records 
consisted of copies of his prison treatment records.  The 
examination conducted as part of his claim for benefits noted 
the presence of delusions, aggression and homicidal threats 
secondary to delusions.  There was no indication of any 
anxiety disorders.  The diagnosis was paranoid schizophrenia.

VA afforded the veteran an extensive examination in June 
1999.  His history of a single VA hospitalization was noted.  
He denied during this examination ever being in combat during 
service; rather, he said that he had been a border guard in 
Germany.  He reported drinking a 12-pack of beer every three 
days, although he indicated that he was trying to cut back.  
He denied any current psychiatric symptoms, such as auditory 
hallucinations or paranoid ideation.  While he was told that 
he had had auditory hallucinations while in prison, he 
indicated that he was unclear as to the existence of these 
hallucinations.  He said that there were people after him in 
prison, as is typical of prison life.  He denied paranoid 
delusions, but he said that he never let his guard down.  He 
claimed that when he was in service, someone drugged his 
drink because he was not liked and was under suspicion; it 
was after that that he had a nervous breakdown and heard 
voices.  He also reported that he had been stabbed in the 
abdomen in service and was constantly under suspicion for 
dealing drugs.  He denied experiencing any inservice 
stressors, although he claimed to have been drugged, 
kidnapped and locked up; he also said that he had repetitive 
thoughts in his sleep.  He said he got along well with the 
Germans, but recounted a history of constant conflict between 
Blacks and Latinos.  He again recounted being jumped by three 
undercover military police officers.

His symptoms at the time of this examination included 
feelings of paranoia, jumpiness and jitters.  He had 
decreased sleep and social isolation.  The mental status 
examination noted that he was somewhat cooperative, although 
his answers were ambivalent.  His speech was normal and he 
had good eye contact.  His mood was euthymic and his affect 
was appropriate to his mood.  His sensorium was clear and he 
was oriented in three spheres.  Memory and concentration were 
intact.  His interpretations of proverbs and similarities 
were also intact.  His thought processes were logical, 
coherent and goal-directed and there was no indication of 
looseness of associations or flights of ideas.  There were no 
auditory or visual hallucinations, delusions, illusions or 
phobias, nor was there evidence of panic attacks.  

The examiner stated that the veteran did not meet the 
diagnostic criteria for PTSD.  There was no inservice 
stressor that had affected him.  He did not report 
reexperiencing a traumatic event, there was no persistent 
avoidance of stimuli associated with trauma and there was no 
numbing of general responsiveness.  He also did not display 
any persistent symptoms of increased arousal.  The Axis I 
diagnoses were paranoid schizophrenia and alcohol abuse.  He 
did not meet the criteria for a diagnosis of PTSD.  The 
examiner then opined that 

It is the opinion of the examiner, by what the 
veteran reports, that his paranoid schizophrenia 
was diagnosed while he was incarcerated.  He 
reports that the was treated psychiatrically while 
in the military and that data was not found in the 
C-file, but the veteran reports that the location 
was in Bamberg, Germany.  The veteran denies any 
stressor that may have occurred to cause him post-
traumatic stress disorder.

After a careful review of the evidence of record, it is found 
that that evidence does not support a finding of entitlement 
to service connection for PTSD.  The objective evidence of 
record does not suggest that the veteran was engaged in 
combat.  "Engaged in combat with the enemy" has been 
defined as requiring that a veteran have personally 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality.  See VAOPGCPREC 12-99 (October 18, 1999).  
In the instant case, the evidence indicates that the veteran 
served his overseas duty in Germany, with a military 
occupational specialty of armor crewman.  His DD-214 did not 
reflect the receipt of any combat badges.  He has admitted 
that he saw no combat during his service.  See the June 1999 
VA examination report.  Since the veteran was not engaged in 
combat with the enemy, there must be corroboration in the 
service records or in other credible sources that the claimed 
inservice stressors actually occurred.  See Moreau v. Brown, 
9 Vet. App. 389 (1996); aff'd 124 F.3d 228 (Fed. Cir. 1997).  
The record does not contain any corroboration that the 
veteran experienced or witnessed an event which resulted in a 
response of intense fear, helplessness or horror.  While the 
veteran submitted a statement in February 1998 (see above) as 
to various claimed inservice incidents, there is no 
confirmation in the record that these events ever occurred.  
Moreover, he has provided no specific information, such as 
the dates, places and names and units of other individuals 
involved, that would be capable of substantiation.  Clearly, 
therefore, the objective record does not support a finding 
that the veteran was engaged in combat.

It is noted that the record does contain a diagnosis of PTSD, 
made in January and October 1997.  However, this diagnosis is 
not supported by documentation of a corroborated stressor, 
nor is there any indication that this diagnosis was made 
after a review of the entire claims folder.  Moreover, the 
veteran was afforded an extensive VA examination which had 
included a review of the claims folder.  This examination 
indicated that a diagnosis PTSD could not be made.  The 
examiner indicated that there was no evidence of an inservice 
stressor which had resulted in the symptoms of PTSD.  In 
fact, the typical symptoms of PTSD were not even present in 
the veteran's case.  There was no evidence of reexperiencing 
a traumatic event, no persistent avoidance of stimuli 
associated with trauma, no numbing of general responsiveness, 
and no persistent symptoms of increased arousal.  The 
examiner unequivocally concluded that the veteran did not 
meet the diagnostic criteria for a diagnosis of PTSD.  

Therefore, it is concluded that the preponderance of the 
evidence is against the veteran's claim for service 
connection for PTSD.


ORDER

Service connection for PTSD is denied.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 

